EXAMINER’S COMMENT(S)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and respond filed on 03/14/2022 are acknowledged and entered.

Claims 1-3, 5, 6, 11-19, 23, 24, 26-29, 66, and 77-95 were pending.  In the amendment as filed, applicants have amended claims 1, 13, 19, and 93; cancelled claims 2, 81, and 83; and added claim 96.  Therefore, claims 1, 3, 5, 6, 11-19, 23, 24, 26-29, 66, 77-80, 82, and 84-96 are currently pending. 

Claims 1, 3, 5, 6, 12, 13, 23, 77, 91, and 96 are allowable. The restriction requirement among inventions of a species for a type of composition (i.e. a type of compound/active agent/kinase), as set forth in the Office action mailed on 04/20/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/20/2021 is partially withdrawn.  Claims 11, 14-16, 18, 19, 24, 26-28, 78-80, 82, 84-95, are directed to a species for a type of composition (i.e. the type of kinase/kinase inhibitor(s) as claimed by instant claim 1) are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  However, claims 17 and 29, directed to a species for a type of  withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 17 and 29 directed to species non-elected without traverse.  Accordingly, claims 17 and 29 been cancelled.

This application is in condition for allowance except for the presence of claim 66 directed to an invention (i.e. a product) non-elected without traverse.  Accordingly, claim 66 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

The application has been amended as follows:
Claims 17, 29, and 66 has been cancelled.
In claim 3, the phrase ‘of claim 2’ has been replaced with the phrase –“of claim 1”-.
In claim 14, the phrase ‘of claim 10’ has been replaced with the phrase –“of claim 1”-.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
March 24, 2022